WR 637 / a7

pare S F<" * Vag SS O8/FD
ig made the Apel 194L between THE GOVERNMENT
OF THE REPUBLIC OF GHANA (hereinafter called "the Government”)
“ acting by. RICHARD KWAME PEPRAH, the Minister of Mines and Energy
(hereinafter called "the Minister") of the one part and GOLD
FIELDS GHANA LIMITED having its registered office at PLOT 53,
NORTH RIDGE, ACCRA, P.O. BOX 16160, AIRPORT-ACCRA, GHANA
(hereinafter called “the Company") of the second part:

WHEREAS:
The Government is desirous of developing its mineral resources

- in such manner as will ensure that the maximum possible benefits

accrue to the nation from the exploitation of minerals and has——__

agreed to grant the Company a Mining Lease on the te
conditions hereinafter following:
NOW THIS AGREEMENT WITNESSETH that:

ae ft. GRANT OF SURFACE AND MINING RIGHTS

schedule hereto and more particularly delineat

t Sthe Plan attached and shown edged red (herei.
called "the Lease Area") together with mines
seams veins, channels and strata of gold lying

depth of thirty (30) metres below the woctece

term of thirty (30) years from the date of ~

Agreement. Such term shall be renewable from time aaa

a to ALL that piece cf land describe@ a

time in accordance with the Minerals and Mining Law,
1986, PNDCL. 153. :

(b) The Government hereby grants to the Company the
exclusive rights to work, develop and produce gold in
the Lease Area for the said term of thirty (30) years
(including, th: processing, storing and transporc ition
of ore and materials together with the rights and
powers reasonably incidental thereto} subject to the
provisions of this Agreement.

(c) The Company shall not, however, conduct any operations
in a sacred area and shall not, without the prior
consent in writing of the Minister conduct any

operations:

Wasa" REGISTRY 113880 (997 bBo
wo

(a)

(2)

(*)

{i) within 50 yards of any building, installation,
reservoir or dam, public road, railway or area
appropriated for railway;

(ii) in an area occupied by a. market, burial
ground/cemetery or Government office, or situated
within a town or village or set apart for, used,
appropriated or dedicated to a public purpose.

The Company shall conduct its operations in a manner
consistent with good commercial mining practices so as
not to interfere unreasonably with vegetation in the
Lease Area or with the customary rights and privileges
of persens to hunt and snare game, gather firewood for
domestic purposes or to collect snails.
The public shall be permitted at their scle risk to
use without charge, any road constructed by the
Company in the Lease Area, in a manner consistent with
good mining practices, safety and security, provided
that such use does not unreasonably interfere with the
operations of the Company hereunder and provided aisa
that such permission shall net extend to areas
enclosed for mining operations.

Nothing contained in this Agreement shall be deemed to

confer any rights on the Company conflicting with

provisions contained in the Minerals and Mining Law,

1986 P.N.D.C-L. 153 or to permit the Company to

dispense with the necessity of applying for and
obtaining any permit or. authorisation which the
Company may be required by law or regulation to obtain
in respect of any work or activity proposed to be

carried out hereunder. -

ANT OF RIGHTS TC THIRD PARTIES 1: THE MINING AREA:

(2)

Subject to satisfactory arrangements between the
Government and the Company, the Government shall grant
the first option to the Company to work minerals other
than gold discovered in the Lease Area.

Failing such~ satisfactory arrangements between the
Government and the Company, the Government reserves
the right to grant licences to third parties to

prospect for or to enter into agreements for the

—
production of minerals other than gold in the Leasa
Area, provided that any such activity shall not
unreasonably interfere with the rights granted to the
Company hereunder.

“ 3. POWER OF GOVERNMENT TO EXCLUDE FARTS OF THE MINING AREA:
(a) The Government may by reasonable notice in writing to

. the Company exclude from the Lease Area, at any time
1 . and from time to time, any part which may be required
for any state@ public purpose whatsoever, provided

that:
(i) The parts so excluded shali not have a surface

, area in the aggregate greater than ten percent of
the Lease Area.

(ii) Any parts of the Lease Area so excluded shall
continue to form part of the Lease Area subject
to this Agreement except that no mining
operations shall be conducted on the parts so
excluded.

(iii) No part of the Lease Area shall be so excluded in
respect of which the Company shall have given
prior notice specifying that such part is
required for mining operations hereunder or on
which active operations have commenced or are in
progress (such as digging, constructicn,
installation or other works related to gold
mining) but, in lieu thereof, a part equal in
area to any such part shall be excluded for such
public purposes; and

(iv) The Government shall not take to itself or grant
to third parties the right to mine gold from any
part so excluded. .

(b) The Company shail be relieved of all liabilities or
ebligations hereunder in respect of any part excluded
under this paragraph except liabilities or obligations

accrued prior to such exclusion.

Rs
WORK OBLIGATION:
The Company shail continuously operate in the Lease Area in
accordance with good mining practices until such time as

the reserves or deposits may be exhausted or the mine can

no longer be economically worked or until this Agreement

expires, whichever shali be sooner.

CONDUCT OF OPERATIONS:

(a) The Company shall conduct all of its operations
hereunder with due diligence, efficiency, safety and
economy, in accordance with good mining practices and

in a proper and workmanlike manner, observing

sound technical and engineering principles using
appropriate modern and effective equipment, machinery,
materials and methods, and pay particular regard to
conservation of resources, reclamation of land and
environmental protection generally-

(b) ‘Phe Company shall mine and extract ore in accordance
with paragraph 5(a) herein utilizing methods which
include quarrying, pitting, trenching, stoping, shaft
sinking, and dredging in the Lease Area.

(c) The Company shall maintain all equipment in good and
safe condition, normal wear and tear excluded, and
shall keep all excavated areas, shafts, pits and
trenches in good and safe condition and take all

practical steps:-

(i) to prevent damage ‘to adjoining farms and
villages;
(ii) to avoid damage to trees, crops, buildings,

Structures and other property in the Lease Area;
to the extent, however, that any such ‘damage is
2ole, the Company shall pay

netensary or unavoir
fair and reasonable compensation.

(a4) The Company shail fence off effectually from the
adjoining lands, all pits, shafts and other works made
or used under the powers hereof.

(e) The Company shall as far as is necessary oF
practicable provide and maintain in good repair and
condition roads, gates, stiles and fences for the

convenient occupation of the surface of the vense \

ro
Area.

(f) Whe Company shall provide and maintain proper and
sufficient drains, culverts, arches and passageways
for carrying off any waters which shall arise or be
produced or interrupted by any of the works hereby
authorised so that the drainage of the Lease Area may
not be prevented or prejudiced.

6. NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

(a) The Company shail report forthwith to the Minister,

the Chief Executive of the Minerals Commission, the

Chief Inspecter of Mines and the Director of
Geological Survey, the discovery in the Lease Area of
any other mineral deposits apart from goid and the
Company shall be given the first option to prospect
further and to work the said minerals, subject to
satisfactory arrangements between the Government and
the Company.

(®) Failing any such satisfactory arrangements the Company
shall not produce any minerals from the Lease Area
other than gold except where they are unavoidably
linked with the production of gold.

7. SAMPLES:

(a) The Company shall not during the currency of this
agreement remove, dispose of or destroy, except in
analyses, any cores or samples obtained from the Lease
Area without the prior consent in writing of the Chief
Inspector of Mines. 7

(b) The Company shall provide the Director of Geological
Survey with such samples from the Lease Area as he may
from time to time reasonably request, and shall keep
such samples as he may be directed so “.c do by the
Chief Inspector of Mines.

8. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:
(a) The Company shall comply with all such reasonable

instructions as may from time to time be given by the
Chief Inspector of Mines for securing the health and
safety of persons engaged in or connected with the

operations hereunder. x

rc
a

10.

(b) The Company shall adopt all necessary and practical
precautionary measures to prevent undue pollution of
rivers and other potable water and to ensure that such
pollution does not cause harm or destruction to human
or animal life or fresh water fish or vegetation.

POWER OF CHIEF INSPECTOR OF MINES TO EXECUTE CERTAIN WORKS:

If the Company shall at any time fail to comply with any
provisions of this Agreement or applicable law and such
failure is likely, in the opinion of the Chief Inspector of

Mines, to:

(i) endanger the health or safety of persons, or
(ii) endanger the environment; or
(iii) cause harm or destruction to potable water; or
(iv) result in damage to mining equipment or other

structure and installation;

the Chief Inspector of Mines, shall after giving the
Company reasonable notice, execute any works which in his
opinion are necessary and practicable in the circumstances
and the costs and expenses of such works shall he borne by
the Company.

LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

(a) Nothing in this Agreement shall exempt the Company

from liability for any damage, loss or injury caused
to any person, property or interest as a result of the
exercise by the Company or any rights or powers
granted to it under this Agreement.

(b) The Company shall at ali times indemnify the
Government and its officers and agents against all
claims and liabilities in respect of any loss suffered
by or damage done to third parties arising out of the
exercise by the Compny of any rights or powers
granted to it under this Agreement provided that the
Company shall not so indemnify the Government, its
officers and agents where the ciaim or liability
arises out of the wrongful or negligent acts of the
Government, its officers and agents.

x

—
li.

12.

13.

EMPLOYMENT AND TRAINING:

(a) Citizens of Ghana shall be given preference for
employment by the Company in all phases of its
operations hereunder to the maximum possible extent,

consistent with safety, efficiency and economy.

(5) Except with respect to unskilled personnel, the
Company may employ non-Ghanaian personnel in the
conduct of its operations provided that the number of
such non-Ghanaian personnel employed shall not exceed
the quota permitted by the Government.

{c) The Company shall provide appropriate programmes of
instruction and theoretical and practical training to
ensure the advancement, development, improved skills
and qualification of Ghanaian employees in all
categories of employment.

PREFERENCE FOR GHANATAN GOODS AND SERVICES:

In the conduct of its operations and in the purchase,

construction and installation of facilities, the Company

shall give preference to:-

(a) materials and products made in Ghana, if such
materials and products are comparable or better in
price, quality and delivery dates than materials and
products from foreign sources;

(®) service agencies located in Ghana owned by Ghanaian
citizens or companies organized pursuant to Ghanaian
daw, including but not limited to, insurance agencies,
bidding contractors, import brokers, dealers and
agents if such agencies give or provide equal or

_ better in price and quality of service than competing
foreign firms and can render services at such times as
the Company may reqire. .
AFFILIATED COMPANY TRANSACTIONS:
(a) Any services including services in respect of the

purchase and acquisition of materials outside Ghane
provided by an affiliated company, shall be obtained
only at a price which is fair and reasonable. The
Company shall, at the request of the Minister, provide
such justification of costs as may be required, duly
supported by an Auditor's certificate if necessary.

o>

K
we

(b)

{c)

Any other transactions between the Company and an
affiliated company shall be on the basis of
competitive international prices and upon such terms
and conditions as would be fair and reasonable had
such transactions taken place beween unrelated
parties.

The Company shall notify the Minister of any and all
transactions between the Company and an affiliated
company and shall supply such details relating to such
transactions as the Minister may by notice reasonably

require.

14. TECHNICAL RECORDS:

(a)

(b}

(c)

The Company shall maintain at its registered or mine
offices complete records of pits and trenches
(location, depths of overburden and gravel and assay
value) in the Lease Area in such form as may from time
to time be approved by the Chief Inspector of Mines,
Chief Executive of the Minerals Commission and the
Director of Geological Survey.

The Company shall maintain at the said offices copies
of all reports including interpretations dealing with
gold prospects in the Lease Area in the course of its
operations hereunder and copies of all tests and
analyses, geological and geophysical maps, diagrams or
charts relevant to its operations hereunder. These
reports and records may pe examined by persons in the
service or acting on behalf of the Government and
authorised in writing by the Minister.

The Company shall maintain. at the said offices correct

and intelligible plans and sections of all mines which

plans and sections shall show the operations an}
workings which have been carried on as well as dykes,
veins, faults and other disturbances which have been
encountered in such workings and operations. All such
plans and sections shall be made, amended and

completed from actual surveys conducted for that

\
Se

purpose.
wo ty i,

~

15.

16.

{d) Upon expiration or termination of this Agreement or
the surrender of any part of the Lease Area, such
xecords and data as are required to be maintained
pursuant to this paragraph which relate to the Lease
Area, or such part of the Lease Area as may have been
surrendered shall be delivered to the Chief Inspector
of Mines, Chief Executive of the Minerals Commission
and the Director of Geological Survey and shall become
the property of the Government without charge.

PRODUCTION RECORDS:

The Company shall maintain at the registered or mine

offices complete and accurate technical records of its

operations and production in the Lease Area in such form as
may from time to time be approved by the Chief Inspector of

Mines.

FINANCIAL RECORDS:

(a) The Company shall maintain at its registered or mine
offices detailed and complete accounts and systematic
financial records of its operations as may be required
by law. The books of account shall show all revenues
received by the Company from all sources including its
operations hereunder, as well as all its expenditure.
The Company shall provide for a clear basis for
understanding and relating the financial records and
accounts to its operations.

(b) The Company's books of account shall be kept on the
basis of generally accepted accounting principles.

(c) The Company shall keep separately records and
financial statements in terms of. Ghana currency and
also in terms of U.S. Dollars or’ other international
currency and me; record in foreign currency e'sch
claims and liabilities as arise in such foreign
currency.

(d) The Company's books of account shall be audited within
six (6) months after the close of each Financial Year
by a qualified Accountant and member of the Ghana
Institute of Chartered Accountants. Such auditing
shall not in any way imply acceptance of its results
by the Government or preclude the Government from \

So
auditing such pooks of account. The Company shall
\ @eliver to the Minister without charge, copies of all
or any part of such financial records as he may from
time to time reasonably request.
7 17. REPORTS:
) (a) The Company shall furnish a report each quarter, to
the Minister, the Chief Inspector of Mines, the Chief

Executive of the Minerals Commission and the Director
of Geological Survey, in such form as may from time to
time be approved by the Minister, regarding the
quantities of gold won in that quarter, quantities

sold, the revenue received and royaitics payable for

that quarter and such other information as may be

required. Such reports shall be submitted not later

than 30 days after the end of each quarter.

- (b) The Company shall furnish a report each half-year to
the Minister, the Chief Inspector of Mines, the Chief
gxecutive of the Minerals Commission and the Director
of Geological Survey in such form as may from time to
time be approved by the Minister summarising the
results of its operations in the Lease Area during the
half-year and records to be kept by the Company
pursuant to paragraphs 14, 15, and 16 hereof. Each
such report shall include a description of any
geological or geophysical work carried out by the

~ Company in that half-year and a plan upon a scale
approved by the Chief Inspector of Mines showing mine
workings and dredging areas. Such reports shall be
submitted not .later than forty days after the shalf£-
year to which they relate. .

{ci The Company shell furnish a reperct each Financia! Year
in such form as may from time to time be approved by
the Minister to the Chief Inspector of Mines, the
Chief Executive of the Minerals Commission and the
Director of Geological Survey Department summarising
the results cf its operations in the Lease Area during
that Financial Year and the records required to be
kept by the Company pursuant to paragraphs 14, 15, and
16 hereof. Each such report shall include a \c

vn
(e)

description of the proposed operations for the
following year with an estimate of the production and
revenue to be obtained therefrom. Such reports shall
be submitted not later than sixty days after the end
ef each Financial Year.

The Company shall furnish the Minister, the Chief
Inspector of Mines, the’ Chief Executive of the
Minerals Commission and the Director of Geological
Survey not later than :three months after the
expiration or termination “of this Agreement, with a
report giving an account of the geology of the Lease
Area including the stratigraphic and structural
conditions, together with a geological map on a scale
prescribed in the Mining Regulations.

The Company shall furnish ‘the Minister and the Chief
Executive of the Minerals Commission, with a report
of the particulars of any proposed alteration to its
regulations. The Company shall also furnish the
Minister and the Chief Executive of the Minerals
Commission with a report on the particulars of any
fresh issves of shares of its capital stock or
borrowings in excess of an amount equivalent to the
Stated Capital of the Company. All such reports shall
be in such form as the Minister may require and shall
be submitted not less than twenty one days (or such
lesser period as the Minister may agree) in advance of
the propose@ alteration, issue or borrowing, as the
case may be.

The Company shall; not later than 180 days after the
end of each Financial Year, furnish the Minister and
the Chief E.ecutive of the Minerals Commission with a
copy each of its annual financial reports including a
balance sheet, profit and loss account, and all notes
pertaining thereto, duly certified by a qualified
accountant who is a member of the Ghana Institute of
Chartered Accountants. Such certificate shall not in
any way imply acceptance of such reports by the
Government or preclude the Government from auditing

Pp

the Company's books of account.

(g) The Company shall furnish the Minister, the Chief
Inspector of Mines, the Chief Executive of the
Minerals Commission and the Director of Geological
Survey with such other reports and information

* concerning its operations.as they may from time to

time reasonably require.

18. INSPECTION:
(a) Any person or persons in the service of or acting on

behalf of the Government and authorized in writing by
the Minister shall be entitled at all reasonable times

to enter into and upon any part of the Lease Area and

the Company's registered office, for any of the

following purposes:
(i) to examine the mine workings, equipment,

puildings, installation and any other
structures used in the mining operation;
(ii) to inspect the samples which the Company is
required to keep in accordance with the
provisions of this Agreement;
| (iii) to inspect and check the accuracy of the
weights and measures and weighing and

j measuring devices, used or kept by the

Company;
(iv) to examine and make abstracts of the books
| and records kept by the Company pursuant to
~ this Agreement;

| (v) to verify or ensure compliance by the
Company with all applicable laws and
| : regulations and with its, obligations

hereunder;
i “ (wi) to execute any works which tne Chief

Inspector of Mines may be entitled to
execute in accordance with the provisions of
the Mining Laws and Regulations of Ghana, or
of this Agreement.

(b) The Company shall make reasonable arrangements to
facilitate any such work or inspection, including
making available employees of the Company to render
assistance with respect to any such work or &

|
19.

20.

21.

inspection. All such works and inspections shall be
listed by the Company in the reports furnished each
half year.
CONFIDENTIAL TREATMENT:
The Government shali treat all information supplied by the
Company hereunder as confidential for a period of five
years from the date of submission of such information or
upon termination of this Agreement whichever is sooner and

shall not reveal such information to third parties except
with the written consent of the Company which consent shali
not be unreasonably withheld. The Government and persons
authorized by the Government may nevertheless use such
information received from the Company for the purpose of
preparing and publishing general reports on Minerals in
Ghana and in connection with. any dispute between the
Government and the Company.
FINANCIAL OBLIGATIONS:
(a) CONSTDERATION FEES

The Company shall, in consideration of the grant of

the Mining Lease pay to Government an amount of
US$30,000.00 (thirty thousand U.S. Dollars).

(2) RENT
The Company shall pay rent (which shall be subject to
review) at the rate of C111,350.00 (one hundred and
eleven thousand, three hundred and fifty cedis) i-e.

(C5000.90 per square kilométre).

i) The said rent shall be paid half yearly in
advance on or before the first day of January and
on or, before the first day of July in each year.

ii} Inthe event of a surrender of any part of the

esse Area pursuan’. to paragraph 2° hereof, no

rental payments shall be refunded in whole or in

part in respect of any area so surrendered for

which yearly rental has been paid in advance or

shall rental payments be refunded in the event of
termination.

ROYALTIES:
(a) The Company shall pay to the Government royalty as
prescribed by legislation. an

aR
(©) The Company shall pay royalty to the Government each

quarter through the Commissioner of Internal Revenue
pased on the production for that quarter, within 30
days from the end of the quarter.
Any necessary adjustments shall be made annually
within 60 days of the end of each Financial Year,
except that any over-payment of royalty shall not be
refunded by the Government but shall be credited
against royalty due and payable in the next guarter.

(c) In the event of a dispute with respect to the amount
of royalty payable hereunder the Company shall first
make payment of the lower of the disputed amounts and
shall pay forthwith any further royalty which shall be
agreed upon or determined to be payable by arbitration
in accordance with paragraph 35 hereof. Such further
royalty shall carry interest to be agreed upon or at
the ruling prime rate in Ghana at the time of the
award or agreement to take effect from the date on
which such amount ought originally to have seen paid.

(a} The Company shall also pay royaity on all timber
felled by the Company in accordance with existing

legislation.
22. LATE PAYMENTS ¢
(a) Anything herein contained to the contrary

notwithstanding, the Company shall pay as penalty for
any late payment of any amounts due to the Government
hereunder, an additional amount caiculated at the Bank
of Ghana re-discount rate for every thirty-day period
or part thereof.for the period of the delay in paying
the amounts, that is to say, the period between the
actual payment date and the date on wich each such
payment should have been made.

(bp) In the event the Company shall fail to make payment to
the Government of any amount due hereunder, the
Government without prejudice to any other rights and
remedies to which it may be entitled, may, after
giving 30 days notice in writing, enter into and
upon the Leasé Area and seize and distrain and sell as
landlords may... do. for rent in arrears, all or any of \

Se

koe

23.

25.

the stocks of gold produced therefrom, and the plant
and equipment, materials and supplies belonging to the
company which shall be thereon; and out of the monies
obtained from the sale in respect of such distress may
vetain and pay all of the arrears of any amounts due
hereunder and the costs and expenses incidental to any
such distress and sale and deliver up the surplus (if
any) to the Company.

TAXATION:

(a) The Company shail not be required to deduct or
withhold any taxes from any payment made from its
External Account of

(i) any interest or other costs or fees paid in
respect of any borrowing by or on behalf of the
company in foreign currency for the project;

{ii) any dividends paid to the shareholders.

(b} Save for the above the Company shail pay tax in
accordance with the laws of Ghana.

FOREIGN EXCHANGE:

All foreign exchange transactions shall be in accordance

with the laws of Chana.

SURRENDER:

(a) The Company may surrender at any time and from time to

time, by giving not less than three months' notice to
the Minister, all its rights hereunder in respect of
any part of the Lease Area not larger in the aggregate
than 20% of the said Area. The Company may surrender
a larger part of the Lease Area by giving not less
than twelve months’ notice to the Minister.
The Company shall be relieved ‘of all obligations in
resvect of the part or parts of th: Lease Area so
surrendered except those obligations which accrued
prior to the effective date of surrender.

(b}) The Company shall leave the part of the Lease Area
surrendered and everything thereon in a good and safe
condition, provided, however that the Company shall
have no such obligations for areas surrendered on
which the Company has not undertaken any works or
which have not been affected by the operations of the ko

1
26.

a7.

Company - The Company shall take all reasonable
measures, in accordance with good mining practices to
leave the surface of such part of the Lease Area
surrendered, in good and, usable condition having
regard to the ecology, drainage, reclamation and the
protection of the environment. In the event that the
Company fails to do so, the Minister shall make such
part and everything thereon safe and in good, usable
condition at the expense of the Company. The
provisions of sub-paragraphs (a) and (c) of paragraph
29 hereof shall apply.

(¢) The Company shall, on such terms and conditions as may
be agreed upon between the Government and the Company,
pe entitled to such wayleaves, easements or other
xights through or across the surrendered part or parts
as may be necessary for its operations and such
wayleaves shall not form part or be included in the
calculation of the area of the retained part.

(ad) The Government may require that there be reserved over
any part surrendered such wayleaves, easements or
other rights as will in its opinion be necessary or
convenient to any party to whom the Government may
subsequently grant a prospecting licence or mining
lease.

EXTENSION:
If the Company, not less than six (6) months before the
expiration of this Agreement applies to the Minister for an
extension of the term hereof and if the Company shall not
be in default at that time in the performance of any of its
obligations hereunder, the Company shall be entitled to an
extension of the period of this Agreement upon such terms
and conditions as the parties may then agree.

COMPANY'S RIGHT TO TERMINATE AGREEMENT:

The Company may, if in its opinion the mine can no longer

be economically worked, terminate this Agreement by giving

not less than nine (9) months' notice to the Government.

Such termination shall be without prejudice to any

obligation or liability incurred by the Company hereunder

prior to the effective date of such termination.

&

Fe —
28. GOVERNMENT'S RIGHT TO TERMINATE AGREEMENT:
(a) The Government may, subject to the provisions of this
| paragraph, terminate this Agreement if any of the

following events shall occur:-
(i) the Company shall fail to make any of the
payments provided for in this Agreement on

i

the payment date;
. (ii) the Company shall contravene or fail to
j comply with any other provisions of this
| Agreement; or
t (iii) the Company shall become insolvent or
bankrupt or enter into any agreement or
composition with its creditors or take
advantage of any law for the benefit of
debtors or go into liquidation, whether
compulsory or voluntary, except for the
purposes of reconstruction or amalgamation;
or
(iv) the Company makes a written statement to the
Government on any material matter in
connection with this Agreement or with its
operations which the Company knows to be
false or makes recklessly without due regard
as to whether it was true or false.

(2) If and whenever the Government decides there are
grounds to terminate this Agreement pursuant to
clauses (i) and (ii) of the preceding sub-paragraph,
the Government shall give the Company notice
specifying the particular contravention or failure ‘and
permit the Company to remedy same within three months
2€ such notice, e7 such longer period as the Minister
may specify in such notice as being reasonable in the
circumstances.

(c) Tf the Company shall fail to remedy any event
specified in clauses (i) and (ii) of sub-paragraph (a)
of this paragraph within the stated period, or an
event specified in clauses (iii) and (iv) of the said
sub-paragraph shall occur the Government may by notice

| to the Company terminate this Agreement, provided that

=

Pa
if the Company disputes whether there has been any
i | contravention or failure to comply with the conditions
hereof (including any dispute as to the calculation of
i 7 payments by the Company to the Government hereunder),
ios and the Company shall, within such period as aforesaid
refer the dispute to arbitration in accordance with
a) Paragraph 35 hereof and, thereafter, diligently
| prosecute its claim thereunder, the Government shall
] not terminate this Agreement except as the same may he
consistent with the terms of the arbitration award.
{d) No delay or omission or course of dealing by the
Government shall impair any of its rights hereunder or
7 be construed to be a waiver of any event specified in
- sub-paragraph (a) of this Paragraph or an acquiescence

- therein.
~ (e) Upon termination of this Agreement, every right of the
company hereunder shall cease {save as otherwise
specifically provided hereunder) but subject
nevertheless and without prejudice to any obligation
or liability imposed or incurred under this Agreement
prior to the effective date of termination and to such
rights as the Government may have under the law.
29. ASSETS ON TERMINATION OR EXPIRATION:
(a) Upon the termination or expiration of this Agreement,
immovable assets of the Company in the Lease Area and
- all other appurtenances, pits, trenches and boreholes

shall on the effective date of termination or
expiration, become the property of the Covernment
without charge.

(b}) All materials, supplies, vehicles and other movable
assets of the company in the J.ease Area which are
fully depreciated for tax purposes, shall become the
property of the Government without charge on the
effective date of termination or expiration. Any such
property which is not then fully depreciated for tax
purposes shall be offered for sale to the Government

‘ within sixty days from the effective date of such
termination or expiration at the depreciated cost. If
the Government shall not accept such offer within i

a

{¢)

(a)

(e)

sixty days, the Company may sell, remove or otherwise
dispose of all such property within a period of one
hundred and eighty days after the expiration of such
offer. All such property not sold, removed or
otherwise disposed of shall become the property of the
Government without charge.:

Notwithstanding the foregoing, the Minister, may by
notice to the Company .require the removal or
destruction of any assets of the Company in the Leased
Area and if the Company does not remove or

destroy such assets within a period of thirty days
from the date of the Minister's notice to that effect,
the Minister shall cause such removal or destruction
at the expense of the Company.

The Company shall take all reasonable measures to
ensure that all of the assets to be offered for sale
to the Government or transferred to the Government in
accordance with this Paragraph shall be maintained in
substantially the same condition in which they were at
the date of the termination or the date on which the
Company reasonably knew that such termination would
occur and any such assets shall not be disposed of,
dismantled or destroyed. except as specifically
provided for in this paragraph.

Upon the termination or expiration of this Agreement,
the Company shall leave the Lease Area and everything
thereon in good condition, having regard to the
ecology, drainage, reclamation, environmental
protection, health and safety; provided however that
the Company shall have no obligation in respect of
areas where the Company has iot undertaken anv work or
which have not been affected by the Company's
operations. In this connection, unless the Chief
Inspector of Mines otherwise directs, the Company
shall, in accordance with good mining practices, fill
up or fence and make safe all holes and excavations to
the reasonable satisfaction of the Chief Inspector of
Mines. In addition the Company shall take all
reasonable measures to leave the surface of the Lease

=A
tos

(a)
j
J
J
(b)
i
{¢)

tu. FORCE MAJEURE:

hucture:

Area in usable condition and to restore 31}
to their

thereon not the property of the Co
original condition. In the event that the Company

shall restere and make

raiis te do sa, the Minis

the Lease Area and everything theres atthe

expense of the Company.
The Company shall have the right to enter upon the

hoease Area for the aforesaid purposes, subinct to the

rights of surface owners or others, for «a period of
six months from the effective date of the ta mination

focide.

or such longer period as the Kinister m

Ji pbligations on the part of the Company to comply
t

with any of the conditions” herein seope othe

obligation te make payneht monies ius to the
Government) shall be suspehded Buring the peried the

ajeure trom talfalling

Company is prevented by force

such obligations, the  Comminy having token all

roasona

reasenable precautions, due care and

sures with the objective of aveiding

Alternative me
Lng ant, dts

munch non-compliance and on cars

vhligations hereunder. The Company shali take al

of the

reasonable steps to remove such cine
and conditton:s heres:

mility cto fulfil the te

the minimum of delay.

For the purpose of this paragraph, force

majeure

Includes government restraints not arising from thw

nen-complianee by the Company with the conditton:s
herein, acts of God, war, strikes, jnaurrection,

adver:

riots earthquakes, storm, |lood on wether

weather vanditions or my other event sich che

Company could not reasonably be expected tu prevent or
mused by 4

cantrel, but shall not include any event
Sor by the

fajlure to observe good mining practin
negligence of the Company or any of its umployees or
contractors.

The Company shall notify the Minister within forty

eight hours of any event of force majeure affecting

ty to fulfil the conditions hereof or of any

its ab

- 31.

32.

events which may endanger the natural resources

of Ghana and similarly notify the Government of the
restoration of normal conditions within forty-cight
hours of such restoration. This provision shall be in
addition to any requirements contained in the Mining
Regulations in force in Ghana.

(ad) The terms of this Agreement shall be extended for a
period of time equal to the period or periods during
which the Company was affected by conditions set forth
in sub-paragraphs (a) and (bp) of this paragraph or for
such period as may be agreed by the parties.

POLITICAL ACTIVITY:
The Company shall not engage in political activity of any
kind in Ghana or make a donation, gift or grant to any
political party. The Company shall make it a condition of
employment that no employee, other than a citizen of Ghana
shall engage in political activity and shall not make
donations, gifts or grants to any political party. In the
event of any such employee acting in disregard to this
condition, he shall be dismissed forthwith.

ADVERTISEMENTS, PROSPECTUSES, ETC.:

Neither the Company nor any affiliated Company shall in any

manner claim or suggest, whether expressly or by

implication that the Government or any agency or official
thereof, has expressed any opinion with respect to gold in
the Lease Area and no statement to this effect shall be

included in or endorsed on any prospectus notice, circular,
advertisement, press release or-similar document issued by
the Company or any Affiliated company for the purpose of
raising new capital.

CO-OPERATION Of THE PARTIES:

Each of the parties hereto undertake that it will from time
to time do all such acts and make, enter into,

execute, acknowledge and deliver at the request of the
other party, such supplemental or additional instruments,

documents, agreements, consents, information or otherwise
as may be reasonably required for the purpose of
implementing or assuring the rights and obligations of the

Pe

other party under this Agreement.
hoo

wo tea

34.

35.

NOTICE:
Any application, notice, consent, approval, direction,
instruction or waiver hereunder shall be in writing and
shall be delivered by hand or by registered mail. Delivery
by hand shall be deemed to be effective from the time of
delivery and delivery by registered mail shall be deemed to
be effective from such time as it would in the ordinary
course of registered mail be delivered to the addressee.
ARBITRATION AND SETTLEMENT OF DISPUTES:
(a) "Any dispute between the parties in respect of the
interpretation or enforcement of the provisions of

this document shall be settled in accordance with the
procedures available in Ghana for the settlement of
such dispute provided that at the instance of either
of the parties any such dispute may be submitted for
settlement by arbitration under the Arbitration Rules
of the United Nations Commission on International
Trade Law (the "UNCITRAL Rules").

(b) Any arbitration under the UNCITRAL Rules shall he by
three arbitrators unless the parties agree to a single
arbitrator. The place of arbitration shall be Accra
and the proceedings shall be in English unless the
parties otherwise agree. Ghana Law shall be the law
applicable to the proceedings. .

(c) Nothing in Clause 35(a) or 35(b) shall prevent either
of the parties from requesting any judicial authority
to order provisional measures prior to the
initiation of arbitration proceedings or during the
proceedings for the preservation of their respective
rights".

(ad) The parties acknowledge “nd agree that this Agreement
was made on the basis of the laws and conditions
prevailing at the date of the effective conclusion of
the negotiation of this Agreement and accordingly, if
thereafter, new laws and conditions come into
existence which unfairly affect the interest of either
party to this Agreement, then the party so unfairly
affected shall be entitled to request a re-negotiation

and the parties shall thereupon re-negotiate.

a
36.

37.

38.

The parties hereby undertake and covenant with each
other to make every effort tc agree, co-operate,
negotiate and to take such action as may be necessary
to remove the causes of unfairness or disputes.
ASSIGNMENT AND TRANSFER OF STOCK:
(a) This Agreement shall not be assignable in whole or in

part by the Company without the consent of the
Government.

{b) The Government may impose such conditions precedent to
the giving of such consent as it may deem appropriate
in the circumstances. No assignment, however, may
relieve the Company of its obligations under this
Agreement except to the extent that such obligations
are actually assumed by the Assignee.

(c) During the term of this Agreement, no shares of the
capital stock of the Company may be transferred
without the prior consent in writing of the Government
unless such a transfer will not result in a change in
control of the Company.

HEADINGS:

The headings given to paragraphs in this Agreement are for

convenience only and shall not affect the construction or

interpretation of this Agreement.

GOVERNING LAWS:

This Agreement shall be governed and construed in

accordance with the Laws for the time being in force in

Ghana.
ate 9!

Senet

ce So Oe a Bee 9

THE SCHEDULE ABOVE REFERRED TO
All that piece or parcel of land containing an approximate
area of 22.27 km* lying to the North of Latitudes 5°21'26",
5°22'25", 5°22'30", 5°22'50" and 5°23'02"; South of Latitudes
5923144", 5°23'50", 5924705", 5924115", 5°24'31" and 5°25'04";
East of Longitudes 1°56'25", 1°56734", 1°57'31", 1°57'32" and
1°58 '26"; and West of longitudes 1°55'28", 1°55'32",
1°55'39", 2°55'52", 1°56'07", 1°56'19" and 1°56'25", 1°56'32"
and 1°56'34" in the Wassa West District of the Western
Region of the Republic of Ghana which piece or parcel of
land is more particularly delineated on the plan annexed

hereto for the purposes of identification and not of

limitation.
IN WITNESS OF WHICH the Parties have respectively executed the
original and counterpart of this Agreement on the date first

above written.

SIGNED BY THE GOVERNMENT OF THE
REPUBLIC OF GHANA Acting by the
Minister of Mines and Energy

who by this execution warrants to
the other party that he is duly
authorized and empowered to enter
inte this Agreement in the

presence of: .J Gime Prclec

aN

SIGNED BY THE WITHIN-NAMED

GOLD FIELDS GHANA LIMITED
Acting By its Chief Executive/
Managing Director who py this
execution warrants to the other
party that he is duly authorised

HeLa EAHLE
MANA TING BTER

and empowered to enter into this

]

J

]

0 ALL.
| ec - fA Nee eee
]

}

J

Agreement in the presence ‘of:

OATH OF PROOF

r Tames Relea h of ACCRA make oath and say that on
the igi day of A psi ig44- I was present and saw
Richard Kwsame Pe. pee C Minister of Mines and
Energy duly execute the Instrument now produced to me and marked
"A" and that the said Richer § Kwame Peprahy can read

and write.

SWORN at Accra, this 4 iet day of April 294h
BEFORE ME
LCL omeodn C2) Coen doe
EPONENT

REGISTRAR OF LANDS - D

This is the Instrument Marked "A" Referred to in the Oath of
— \
Janes Ac Ke Sworn before me this QAST aay of

REGISTRAR OF LANDS

CERTIFICATE OF PROOF

on the pi day of Aye | 19% at ADS o:cr0ck
in the %. oon this Ins*‘:rument was proved before me by the Sath
of the Yatnin-named Ja m4e Acloa to have been
. : a (> 1
duly executed by the within-named j[ 2; Chou Kwame KSisy aly
for and on behalf of “the Government" of the Republic of Ghana

for Lessor herein.

REGISTRAR OF LANDS SA
ie Day of Aree ! 1997

pated this 13

THIRTY (30) YEARS

TERM: E
COMMENCEMENT = iZ-U-G> +
EXPIRY DATE: Pee on Seale

SOLICITOR OF
THE SUPREME COURT

*

bene ACTORDANCE witht BECTION ;
act 1965 | CERTIFY THAT ! us Lo neat piven?
Laur Tagine

INSTRUMENT (s CHARG:
Ch

BETWEEN

TEBEREBIE GOLDFIELDS LTD.,

AND

GOLDFIELDS GHANA LTD

ASSIGNMENT OF

MINING LEASE

SOLICITOR

0 “5 UH
BETWEEN

TEBEREBIE GOLDFIELDS LTD, a iimited liability company incorporated under the
laws of Ghana (‘the Assignor’)

AND

GOLD FIELDS GHANA LTD, a limited liability company incorporated under the laws of
Ghana (“the Assignee”).

WHEREAS:-

A.

By a Mining Lease dated 2° February 1988 executed by the Government
of Ghana represented by the Minister for Lands and Natural Resources
and Teberebie Goldfields Ltd, Teberebie Goldfields Ltd. was granted a
mining lease for a term of 30 years over a concession referred to as ihe
Teberebie Concession.

A further mining [case was granted to Teberebie Goldfields Ltd. by a deed
executed on the 18" June 1892 between the Minister of Mines and
Energy and Teberebie Goldfields Ltd. for a term of 26 years covering an
adjoining concession known as the Teberebie West Concession.

The total area covered by the Teberebie Concession and the Teberebie
West Concession (hereinafter referred to as the “Concession”) is
approximately 41.8 square kilometres.

‘The Assignor has agreed to assign its collective title, interests, rights and
claims to a portion of the Concession under each of the mining leases
referred to above (the “Mining Leases”) to the Assignee subject to the
consideration, terms and conditions hereinafter stated. an

NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:-

1.0

14

ASSIGNMENT OF INTERESTS

Pursuant to the agreement above and in consideration of the covenants
herein contained and the valuable consideration agreed to be paid by the
Assignee to the Assignor (the sufficiency of which the Assignor hereby
acknowledges), the Assignor hereby assigns and transfers to the

. 2

aby
Iu 8 Ke
1.2

Assignee all its rights, title, interests and claims to and uncer the Mining

Leases in respect of a_portion of the Concession covering a total land
area of approximately(15.97 square kilometres)iocated at Teberebie near
Tarkwa in the Western Regidn oi ana from the position measuring

1.7361km South Eastwards to the point marked TE, thence South
Eastwards measuring 0.7051km to the point TD, thence due North
measuring 0.2600km to the point TC, thence due Eastwards measuring
0.3300km to the point TB, thence South Eastwards measuring 0.4269km
to the point TA, thence North Eastwards measuring 0.7097km to the point
GFGA, thence South Eastwards measuring 0.1500km to the GFGB,
thence North Eastwards measuring 0.4964km to the point GFGC, thence
South Eastwards measuring 0.1543km to the point TF, thence North
Eastwards measuring 0.2700km to the point TG, thence South Eastwards
measuring 0.2800km to the point TH, thence South Eastwards measuring
0.2473km to the point Ti, thence South Eastwards measuring 0.4646km
to the point T17, thence South Eastwards measuring 1.1658km to the
point T10, thence South Westwards measuring 0.3329km to the point
GFID1, thence South Westwards measuring 0.3638km to the point
GFID2, thence South Westwards measuring 0.4529km to the poini
GFID3, thence South Westwards measuring 0.3142km to the point
GFID4, thence South Westwards measuring 0.6405km to the point
GFIDS, thence North Westwards measuring 0.8491km to the point GFID6,
thence South Westwards measuring 0.2513km to the paint GFID7, thence
South Westwards measuring 0.3223km to the point GFID8, thence South
Westwards measuring 0.4357km to the point GFID9, thence South
tastwards measuring 0.2759km to the point GFID10, thence South
Westwards measuring 0.1463km to the point GFID14, thence North
Wesiwards measuring 0.1688km to the point GFID12, thence North
Westwards measuring 0.224Skm to the point GFID13, thence North
Westwards measuring 0.1184km to the point GFID14, thence due
Westwards measuring 0.3951km to the point GFID15, thence due
Westwards measuring 0.0275km to the point GFID16, thence due
Westwards measuring 0.8397km to the point GFID17, thence due
Wesiwards measuring, 0.0588km to the point GFID18, thence due.
Wesiwards measuring 2.0238km to the point GFID19, thence North .
Eastwards measuring 4.257km to the point 714. The assignment and
transfer contained herein is without prejudice to and will not detract or
derogate from the Assignor’s obligetions, rights, covenants, conditions
and stipulations slated in the Mining Leases in respect of the remaining
areas retained by the Assignor.

The co-ordinates of the portion of the Concession hereinbefore assigned
collectively the (“Assigned Area”) are set out in the schedule hereto which
land area is more particularly delineated on the attached map, which
shows the measurements.

aa
2.0

2.1

2.2

3.0

COVENANTS OF THE ASSIGNEE
The Assignee covenants with the Assignor as follows:-

To pay the rents reserved under the Mining Leases in respect of the
Assigned Area only as they fall due and to perform and observe all
stipulations and conditions attached to the Mining Leases in so far as they
pertain to the Assigned Area.

To indemnify the Assignor against all iegitimate proceedings, claims,
demands, costs and expenses made and incurred by the Assignor on
account of any omission to pay the said rents or breach of any of the
covenants, conditions and stipulations contained in the Mining Leases in
respect of the Assigned Area or any third party claims arising out of the
Assignee’s activities on the Assigned Area.

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR

The Assignor represents and warrants to the Assignee as follows:-

3.1

3.2

3.3

3.4

4.0

The Assignor has all requisite corporate power ang authority to enter into
and execute this agreoment and related documents and to consummate
the transactions contemplated hereby and this agreement constitutes the
legal, valid, binding and enforceable obligation of the Assignor.

To the best of its Knowledge, information, and belief, the Mining Leases or”
either of them are not subject to any claim, right or interest by any other
person other than as stated in this agreement.

No person other than the Government of Ghana has any royalty interest in
production or profits from the Mining Leases or any portion thereof
created directly or indirectly by the Assignor. uv .

The Assignor is not in any material contravention of any laws, government
directives, regulations or orcers of any court and has performed all its
obligations up to the date hereof required to be performed under the
Mining Leases.

COVENANTS OF THE ASSIGNOR

The Assignor covenants with the Assignee as follows:

ge
44

42

5.0

Notwithstanding anything done or omitted to be done by it the Assignor
has good title and right to each of the Mining Leases.

The covenants, conditions and stipulations reserved and contained in the

Mining Leases have been cbserved and performed up to and including
the date of this agreement.

CONDITIONS PRECEDENT

The compietion of this assignment is conditional upon the execution of the
Agreement between Goldfields Ghana Limited, Teberebie Goldfields Limited and
Ashanti Goldfields Teberebie Limited relating to the purchase and sale of certain
assets of Teberebie Goldfields Limited.

6.0

6.1

6.2

7.0

71

7.2

COMPLETION

The parties hereby agree to endeavour, using their best efforts, to
complete the transaction contemplated herein on or before 18 August
2000.

in the event that the campletion of this agreement is prevented or delayed
by any reasonable cause, the parties shail agree on a reasonable
extension of the date of completion.

GENERAL PROVISIONS

If either of the parties is prevented from or delayed in performing any of its
obligations under this agreement or any act contemplated hereby by
reason of Force Majeure, the party so affected shall immediately notify the
other party of the circumstances constituting the Force Majeure and the
obligations, performance of which has been delayed or prevented, and
the party giving the notice shall thereupon be excused timely
performance.

Each of the parties shal! from time to time and at all times hereafter upon
every reasonable written request so to do make, do, execute and deliver
or cause to be made, done, executed and delivered all such further acts,
deeds, assurances and things as may be necessary in the opinion of
either party to give binding effect to this assignment.

Ye
oye

7.3. No amendment or waiver of, or any consent to a departure by a party
from, a provision of this agreement shall be of any force or effect unless it
is confirmed in writing, signed by the parties and then that amendment or
consent shall be effective only to the extent made or given.

7.4 This agreement shall be governed by and construed in accordance with
the laws of the Republic of Ghana and the parties hereby agree to submit
to the exclusive jurisdiction of the courts of Ghana.

7.5 This deed may be executed by any number of counterparts and ail of such
counterparts taken together constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement the day and
year first above written.

SIGNED AND DELIVERED by }

TEBEREB! OLOFIELDS LIMITED }

acting by Na ic Pot! } ax

its authorised representative }
: }

in the PreS@NCE Di 44... eee eee

Secretary

Witness:

Name:

Address:

strate: noe ofl de om oo
